DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims foreign priority to 10-2020-0045107, filed 04/14/2020

Status of Claims
	Claims 43-70 are pending.
	Claims 50-54, 61, 62, 64, and 65 have been withdrawn from consideration.
	Claims 1-39 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Invention Species 1 and Sub-Species A (Figures 1-7) in the reply filed on 05/23/2022 is acknowledged.  Claim 52 has been further withdrawn from consideration as being directed at non-elected embodiment.  Claim 52 requires the main joint portion to be semi ellipsoid which is shown in non-elected Figure 11.
Information Disclosure Statement
The Information Disclosure Statement filed on 07/21/2021 has been considered by the examiner.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plate shapes, 3 sides and the other defined sides of the sides (see 112 rejection below for more information) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-49, 55-60, 63, and 66-70 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 43 and 45 are rendered indefinite by requiring the disc to be plate shaped.  Plates come in an almost infinite number of shapes (dinner plates come in any conceivable shape, tectonic plates, armor plates, etc.).  There is no generic universally accepted plate shape.  Without further guidance it is impossible to understand the scope of the phrase plate shape within the claims.  
	Claims 43 and 45 are further rendered indefinite by the requirement for the auxiliary joint portion to comprise first and second auxiliary joint portions disposed on different sides of the main joint portion.  The applicant appears to be referring to portions 221/222, but it is unclear how these two completely separate structures can be considered portions of a single auxiliary joint portion.  They are distinct and spaced apart such that they cannot be considered to be parts of an auxiliary joint portion.  Additionally, the claim defines a single auxiliary joint groove, which would not be consistent and able to seat both auxiliary joint portions.
	Claims 43 and 45 are further rendered indefinite by the sides of paragraphs 8-10.  It is unclear what structures the applicant is identifying as sides.  There does not appear to be any side structures that read upon these limitations.  Additionally, it is unclear how the sides can have their own sides.  Is the applicant intending to identify side portions or sections? Is the applicant referring to portions of the inner disc surfaces? Is the applicant referring to the surface portions receiving and molded to the main and auxiliary joint portions?  Is the applicant referring to the vertical surfaces of the discs?  If the applicant is referring to the vertical surfaces, how are they disposed along the sides of the joint portions when they are spaced so far apart from them.  Then how can the first side be  along an anterior side of the main and first auxiliary joints when none of the segments shown in Figure 3 extend in front of both components.  They each stop short of one joint portion.   Additionally, how can the third side be disposed at the anterior side of the spine when it’s along the posterior portions of the joint portions? Also, it is unclear how the applicant is interpreting the main joint portion as having multiple anterior sides.  Clarification including identification of the structure within the elected embodiment is required.
Claims 43 and 45 are is further rendered indefinite by requiring each of the joint portions adjacent to “each vertex of the triangular plane shape”.  They cannot be adjacent to each vertex.  They appear to each be disclosed adjacent a single vertex.
	Claims 44 and 45 are rendered indefinite by requiring the main joint portion to protrude higher than a protrusion height of the auxiliary joint portion.  Figure 4 shows the upper disc and the joint portions.  None of them extend higher than the other, they are all shown to be flat on the lower surface of the upper disc.  They appear to extend lower or to have lesser heights.  The applicant is advised to amend the claim to define this limitation to better describe the applicant’s actual invention structures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43-49, 55-60, 63, and 66-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al (Boyd) USPN 5,425,773 in view of Arnin et al (Arnin) US 2007/0233262 A1.  
	Boyd discloses the invention substantially as claimed being a spinal disc 310 (Figures 10-11) comprising an upper plate shaped disc (Figure 10) an integrally formed protruding joint portion comprising a larger/taller hemispherical shaped main joint portion 346a and two symmetrically disposed hemispherical shaped auxiliary joint portions 346b/c which protrude from the lower surface 356 of the first disc, and a lower plate shaped disc (other plate in Figure 11) comprising main and auxiliary groove portions 326a/b/c for seating the corresponding joints.  
In regards to the claim language identifying the position of the joint members relative to the spine, this is considered to be language defining the applicant’s intended use of their invention.  Due to Boyd’s implant being the same type of implant as the applicant’s invention, it is inherently capable of being moved about the spine to a plurality of locations including one aligning with the claimed configuration.
However, Boyd does not disclose the triangular shape defined by three sides or that the spacing of the upper disc from the lower disc is in the range of 3 mm to 6 mm.
It is noted that the applicant’s implant is only considered substantially triangular, since it has rounded corners and concave curves on its perimeter. Arnin teaches the use of triangular shaped disc implant comprising three similar rounded apexes and a hypotenuse with a concave portion in the same field of endeavor for the purpose of providing a wider surface contact area while maintaining a more open shape for increased range of motion
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plates of Boyd to comprise the triangular shape disclosed by Arnin in order to provide a wider surface contact area while maintaining a more open shape for increased range of motion.  
In regards to the position of the joint portions close to the vertex, the two auxiliary joint portions of Boyd are off to the sides and considered closer to those vertex and the main joint portion extends further forward than the auxiliary joints so it is considered to be closer to the middle vertex. 
	In regards to claims 56 and 67, Boyd discloses the discs are spaced apart by a distance slightly greater than 6 mm (6:37-45).  However, Boyd discloses that reducing the diameter of the balls thereby reducing the spacing will provide less resistance to compressive, rotational, and axial loading.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the balls and spacing of Boyd to be 6 mm in order to increase the energy absorbing and range of motion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774